Markell, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. The petition does not state of what crime petitioner was convicted or what sentence was imposed. His brief in this court indicates that he was sentenced to twenty years for robbery. He refers to various provisions of the Declaration of Rights and alleges that his rights were violated. No copy of the commitment or any docket entries, rulings or proceedings at the trial or relating to the charge, trial or sentence and no facts or circumstances showing any violation of fundamental or other rights are set out in or filed with the petition or contained in any supporting affidavit.

Application denied, with costs.